JUDGMENT OF DISBARMENT

FELDMAN, Chief Justice.
In accordance with the provisions of Rule 56(b)(2), Disbarment by Consent, Rules of the Supreme Court and
Respondent ANDREW L. STRUTHERS having consented to disbarment as a member of the State Bar of Arizona, and this Court having this date accepted the Consent to Disbarment,
IT IS ORDERED, ADJUDGED AND DECREED that ANDREW L. STRUTH-ERS be and hereby is disbarred from the practice of law in the State of Arizona, effective as of July 12, 1994, the date of disbarment of respondent in related cases of misconduct.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, ANDREW L. STRUTH-ERS shall notify all of his clients, within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this Court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.
IT IS FURTHER ORDERED that pursuant to Rule 52(a)(8), Rules of the Supreme Court of Arizona, the State Bar of Arizona is granted judgment against ANDREW L. *290STRUTHERS for costs incurred by the State Bar of Arizona in the amount of $1,098.28 together with interest at the legal rate from the date of this judgment and order.